DAUPHINOT, Justice,
concurring.
Because the law requires that we affirm the jury’s verdict if the evidence to support it is legally sufficient and sufficient to make the existence of the facts found by the jury highly probable,1 I have no alternative but to concur in the majority’s holding.
As the majority points out, a parent’s right to the companionship of his or her children is far more precious than any property right. That companionship is as precious, in my opinion, as the right to liberty or to life itself. Equally important, I believe, is the right and the necessity of brothers and sisters to have each other’s *818companionship and support. Yet, unlike non-criminal deprivation of liberty provisions, such as involuntary mental illness commitment proceedings, there is no requirement that termination of the parent-child relationship be the least draconian alternative that adequately protects the child’s welfare or that the bonds between siblings be preserved.2
The record before us reflects poor parenting and drug addiction. However, the record also reflects:
1. A close bond between Appellant and D.M., who is now nearly fourteen years old.
2. A close bond among the children, who were separated when TDPRS assumed custody.
3. No evidence of any adoption prospects for the children after termination, either separately or together.
4. Separation anxiety suffered by B.W., who is now almost eight years old, when he was not allowed to go home with his mother at the end of family visits.
5. D.M.’s sexual abuse, which occurred while she was in foster care.
6. A loving bond between Appellant and her children.
7. The availability of a three-year residential treatment program that preserves the family unit and promotes the development of parenting skills.
Additionally, the record reflects that D.M. will likely not be adopted and that B.W.’s racially mixed parentage will adversely impact his potential for placement. If not adopted, the children must remain in foster care. This is true although TDPRS’s stated goal for the children focused on their need for stability and permanency.
This court is limited to determining whether the evidence supports the jury’s findings under the law as it now stands. Only the legislature has the authority to enact laws that would require the petitioner to prove that termination is not only in the best interest of the children but also that termination is the least draconian alternative available under the specific circumstances presented.
Because the law permits me no alternative, I concur in the majority’s opinion.

. See In re D.T., 34 S.W.3d 625, 630-31 (Tex.App.—Fort Worth 2000, pet. denied).


. See Tex. Health & Safety Code Ann. § 574.036(d) (Vernon Supp.2001) (requiring that court-ordered mental health services be provided “in the least restrictive appropriate setting available”); Tex. Fam.Code Ann. § 161.001 (Vernon Supp.2001).